Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 9, 2009 STRATEGIC FUNDS, INC. -EMERGING MARKETS OPPORTUNITY FUND Supplement to Prospectus dated October 1, 2008 The following information supplements the information contained in the section of the funds Prospectus entitled Goal/Approach: The fund also may invest in securities issued by exchange-traded funds which generally are designed to provide investment results corresponding to an index. The following information supplements the information contained in the section of the funds Prospectus entitled Main Risks: Exchange-traded funds in which the fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks of companies organized, or with a majority of assets or operations, in emerging market countries. Moreover an exchange-traded fund may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the exchange-traded fund and the index with respect to the weighting of securities or the number of stocks held. Investing in exchange-traded funds may involve duplication of advisory fees and certain other expenses. 6096S0109
